

114 SRES 274 ATS: Commemorating the 25th anniversary of the peaceful and democratic reunification of Germany.
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 274IN THE SENATE OF THE UNITED STATESOctober 1, 2015Mrs. Shaheen (for herself, Mr. Johnson, Mr. Risch, Mr. Rubio, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign RelationsOctober 8, 2015Reported by Mr. Corker, without amendmentOctober 22, 2015Considered and agreed toRESOLUTIONCommemorating the 25th anniversary of the peaceful and democratic reunification of Germany.
	
 Whereas more than 22,000,000 people of the United States served in the Cold War by supporting the efforts to bring military, economic, and diplomatic pressure to bear in the defense of Germany and the West, and ultimately helping more than 400,000,000 people gain freedom from the bondage of communism in the Soviet Bloc;
 Whereas the United States supported the promulgation of the Basic Law for the Federal Republic of Germany, under which Germany was eventually reunited;
 Whereas the United States created the Reconstruction Loan Corporation, which, under West German leadership, became the Kreditanstalt für Wiederaufbau that invested in the reconstruction of West Germany and lay the economic groundwork for the reunification of Germany;
 Whereas, on November 4, 1989, more than 1,000,000 people gathered in Alexanderplatz in East Berlin and 40 other cities and towns in East Germany to demand free elections and basic civil rights, such as freedom of opinion, movement, press, and assembly;
 Whereas, on November 9, 1989, East German politbureau member Guenter Schabowski announced that the Government of East Germany would allow every citizen of the German Democratic Republic to leave the GDR through any of the border crossings and East German leader Egon Krenz promised free, general, democratic, and secret elections;
 Whereas thousands of people in East Berlin immediately flooded the border checkpoints at the Berlin Wall and demanded entry into West Berlin, causing the overwhelmed border guards of East Germany to open the checkpoints to allow people to cross into West Berlin;
 Whereas in the days following the fall of the Berlin Wall on November 9, 1989, hundreds of thousands of people from East Germany freely crossed the border into West Berlin and West Germany for the first time in more than 28 years;
 Whereas German Chancellor Helmut Kohl demonstrated leadership and vision when he announced a 10-point program calling for the 2 Germanys to expand mutual cooperation with the view toward eventual reunification on November 28, 1989;
 Whereas in March 1990, East Germany held free elections for the first time and those elections led to the defeat of the Party of Democratic Socialism and demonstrated the desire of the East German people to reunify Germany and rejoin the world community, which led to the May 1990 treaty on monetary, economic, and social issues and the signing of the Unification Treaty on August 31, 1990;
 Whereas, on October 2, 1990, President George Herbert Walker Bush told the German people: The United States is proud to have built with you the foundations of freedom, proud to have been a steady partner in the quest for 1 Germany, whole and free. America is proud to count itself among the friends and allies of free Germany, now and in the future.;
 Whereas, on October 3, 2015, the people of Germany will celebrate in Frankfurt and across Germany, the 25th anniversary of the reunification of Germany; and
 Whereas the reunification of Germany demonstrated the end of the division of Europe and the triumph of democracy over communism: Now, therefore, be it
	
 That the Senate— (1)with the people of the former communist countries and Western Europe, celebrates 25 years of a united Germany, free from the oppression of communism;
 (2)honors the courage and sacrifice of the people of Germany, the United States, and other countries who served in the Cold War to bring freedom to Central and Eastern Europe;
 (3)recognizes the importance of the alliance between the United States and Germany in— (A)common defense;
 (B)an enduring shared commitment to the free and unified Europe; and (C)an expanding and deepening economic prosperity under the rule of law throughout Europe;
 (4)expresses to the people of Germany an appreciation for the commitment of the people of Germany to the promotion of freedom through leadership in providing international assistance, support for peacekeeping and international security efforts, and acceptance of refugees, including efforts by the people of Germany in Afghanistan, Bosnia and Herzegovina, Kosovo, Lebanon, Sudan, and Ukraine; and
 (5)reaffirms the deep and historical friendship between the Government and people of the United States and the Government and people of Germany.